          Case 1:18-cv-01803-YK Document 75 Filed 12/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD R. REILLY, as                       :
Administrator of the Estate of              :
VERONIQUE A. HENRY,                         :
deceased,                                   :
             Plaintiff                      :              No. 1:18-cv-01803
                                            :
              v.                            :              (Judge Kane)
                                            :
YORK COUNTY, et al.,                        :
         Defendants                         :

                                        ORDER

       AND SO, on this 14th day of December 2020, in accordance with the accompanying

   Memorandum, IT IS ORDERED THAT:

       1. Plaintiff’s Motion to Amend/Correct Amended Complaint (Doc. No. 69) is
          GRANTED IN PART and DENIED IN PART, as follows: Plaintiff’s motion is
          DENIED insofar as it seeks to add Thomas Weber as a Defendant, and GRANTED
          in all other respects;

       2. Plaintiff shall file a Second Amended Complaint in accordance with the
          accompanying Memorandum within ten (10) days of the date of this Order;

       3. Defendants shall file answers to the Second Amended Complaint within fourteen (14)
          days after the date of its filing; and

       4. All previously-established deadlines shall remain in effect.



                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
